DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is in response to amendments filed on 07/28/2021.
In the application claims 21-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US 11,104,349 B1. Independent claims 21, 28, and 35 has all the limitation of the patented claims 1, 6, and 11, respectively, in a border form. The patent claims 1, 6, and 11 are narrower and include the additional limitation “after the operator of the vehicle has completed the first safe-driving challenge, presenting, by the processor, a second safe-driving challenge to the operator of the vehicle based upon the identified driving skill deficiencies, the second safe-driving challenge targeting multiple types of driving skills found to be deficient in the driving skill trends for the operator of the vehicle to improve upon.”
Subject application
Patented claim
Subject application
Patented claim
21
1
31
8
22
1
32
10
23
2
33
10
24
3
34
6
25
5
35
11
26
5
36
11
27
1
37
12
28
6
38
13
29
6
39
11
30
7
40
15



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 23, 25, 27-28, 30, 32, 34-35, 37, 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Miles (US 2016/0196613 A1), in view of Harkness (US 2016/0163217 A1), in view of Meyer (US 2003/0061098 A1), and further in view of Basir (US 2015/0081404 A1).
Consider claim 21, a computer-implemented method of providing continuous safe-driver training, (Miles teaches, “collecting driver information associated with a driver through a mobile device interface; sending the collected driver information to an insurance company server from the mobile device over the Internet; receiving a customized driver qualification training plan to qualify the driver for one or more insurance ratings” See ¶ 0009), the method comprising:

With respect to, analyzing, by a processor (22), data captured by sensors associated with a vehicle to determine driving skill trends of an operator of the vehicle, (Miles teaches, “mobile device 10 may include a memory 30, processor 32, one or more sensors 34, a display 36, and input/output devices 38.” See ¶ 0031. Miles teaches, “[m]emory 30 may store various applications 44 which, when executed, direct the actions of processor 32.” See ¶ 0033. Miles teaches, “mobile device 10 may include one or more sensors, a driving analysis application” See ¶ 0025. “mobile device 10 may be communicatively connected to one or more remote servers 22 and/or remote data storage systems 24 via one or more networks 26.” See ¶ 0026. “Driver qualification application 44 may transmit the collected driver data to insurance company servers 22 over the Internet” See ¶ 0041. “servers 22 may execute software and/or firmware to analyze the driver data and identify components specifically targeted at the driver.” See ¶ 0043);

With respect to, identifying, by the processor, driving skill deficiencies of the operator of the vehicle from the driving skill trends, (Miles teaches, “servers 22 may execute software and/or firmware to analyze the driver data and identify components [i.e. claimed driving skill trends] specifically targeted at the driver.” See ¶ 0043);

With respect to, presenting, by the processor, a first safe-driving challenge to the operator of the vehicle based upon the identified driving skill deficiencies, (Miles teaches, “[s]tep 60 may include transmitting the customized driver training plan to mobile device 10 for use by driver qualification application 44. The driver qualification application may provide a graphic user interface (GUI) for the user through feedback module 46c. Feedback module 46c may display the customized driver training plan generated by the insurance company servers 22 and allow the user and/or driver to learn how to qualify for the requested premium discount. In addition, feedback module 46c may allow the user and/or driver to record an attempt or completion of one or more of the components of his or her driver qualification training plan.” See ¶ 0045. Miles teaches, “[a]s previously noted, customized driver training plan 70 may include specific training drives 72 for the driver. As discussed above, novice drivers tend to exhibit the safest driving behaviors when accompanied by a parent or other adult trainer and the riskiest driving behaviors during their first two years of driving experience when no adult is present in the vehicle.” See ¶ 0051. Miles teaches, “customized driver training plan 70 may include minimum performance scores 74 on specific required drives 72.” See ¶ 0052);

With respect to, the first safe-driving challenge targeting a type of driving skill found to be deficient in the driving skill trends for the operator of the vehicle to improve upon, Miles teaches “[t]he components may be selected based at least in part on the driver data collected at Step 54. Insurance company servers 22 may execute software and/or firmware to analyze the driver data and identify components specifically targeted at the driver.” See ¶ 0043. Miles teaches, “screenshot 71B shows that one or more training drives and videos may be required before the driver has completed customized driver training plan 70. As previously noted, customized driver training plan 70 may include specific training drives 72 for the driver.” See ¶ 0051. As previously noted, customized driver training plan 70 may include specific training drives 72 for the driver.” See ¶ 0051. Furthermore, Applicant has previously admitted that “Miles may disclose customizing individual components (e.g., training drives) of a driver training plan based on the driver data.” The mere fact that “components may be selected based at least in part on the driver data collected at Step 54… the driver data and identify components specifically targeted at the driver” the content of the customizing individual components (e.g., training drives) could not possibly be the same for two different drivers with different driving data OR same driver with different (i.e. improved) driving data.  Nonetheless, in an analogous art, Harkness teaches, “a method of training a motor vehicle operator in crash-avoidance driving skills, the method comprising … the training session comprises multiple modules focused on critical driving skills” See ¶ 0013. Harkness teaches, “[a] training session preferably comprises a series of modules, with each module preferably focused on one or more critical driving skill. Critical driving skills comprise actively scanning a driving environment to identify, recognize, and remember what is seen, especially in mirrors and blind spots; adjusting vehicle speed and position to accommodate road conditions…” See ¶ 0053.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Miles and allow the operator to focus on the specific skill where user need improvement as suggested by Harkness and previously anticipated by Miles; in an effort for the operator to improve their skills based on Miles’s customize “individual components (e.g., training drives) of a driver training plan.” 

With respect to, analyzing, by the processor, the data captured by the sensors [i.e. the acceleration of a vehicle 12] associated with the vehicle to determine that the operator of the vehicle has completed the first safe-driving challenge, (Miles teaches, “[s]ensors 34 may include any one or more devices for detecting information regarding a driver's driving behavior and/or the driving environment. For example, sensors 34 may include an accelerometer 40 configured to detect acceleration of the mobile device 10 (and thus, the acceleration of a vehicle 12 in which mobile device 10 is located) in one or more directions (e.g., the x, y, and z directions). As another example, mobile device 10 may include a location tracking system 42, such as a GPS tracking system or any other system or device for tracking the geographic location of the mobile device. A solid state compass, with two or three magnetic field sensors, may provide data to a microprocessor to calculate direction using trigonometry. The mobile device 10 may also include proximity sensors, a camera or ambient light.” See ¶ 0035. Miles teaches, “[s]tep 62 may include receiving notices from the driver qualification application indicating one or more components has been attempted or completed. Insurance company servers 22 may receive these notices from mobile device 10 running driver qualification application 44. Servers 22 may record the progress of the driver through his or her customized driver training plan.” See ¶ 0046);

With respect to, generating, by the processor, based upon determining that the operator of the vehicle has completed the first safe-driving challenge, a notification to the operator of the vehicle, (Miles teaches, “[d]river qualification application 44 may store, display, and/or communicate driving behavior metrics and/or driving scores. FIG. 5D shows an exemplary screenshot 71D which may be displayed by driver qualification application 44 to show a driver performance score to the driver. Screenshot 71D may list the completed training drives 72 and an associated performance score 74 for each training drive 72.” See ¶ 0059); and

With respect to, selecting, by the processor, a reward based upon determining that the operator of the vehicle has completed the first safe-driving challenge, (Miles teaches, “if servers 22 receive notices that all components of the customized driver training plan are complete, server 22 may generate an alert to an insurance company representative indicating the driver has qualified for an insurance rating. In some embodiments, this may include notifying an existing agent responsible for an existing automotive policy covering the driver.” See ¶ 0047. “Step 66 may include transmitting a proposed discount amount or rate to the user through driver qualification application 44 for display on mobile device 10. In some embodiments, step 66 may include confirming the insurance company has recorded the driver's completion of the customized driver training plan.” See ¶ 0048)

With respect to, randomly selecting, by a processor, a type of reward based upon determining that the operator of the vehicle has completed the first safe-driving challenge, wherein the type of reward is selected randomly from a plurality of types of rewards” in an analogous art, Meyer teaches, “there is provided a consumer incentive system for awarding a prize to at least one consumer” See ¶ 0007. Meyer teaches, “[t]he system controller 2 is programmed to select the number of transactions 8 that will occur before it awards each of the prizes 1. An arbitrary number of transactions may be selected, so that the prize is awarded every, say, one thousand transactions. However, randomly selecting the trigger number of transactions will help maintain the incentive immediately after the award of prize.” See ¶ 0055. Meyer teaches, “[i]n order to provide several different categories of prizes 7 of different value, it is necessary to have some control over the frequency that the prizes 7 are won. This can be done by programming the controller 2 such that the transaction number 8 that will trigger the award of a ‘mini’ category prize is randomly selected from a range of possible transaction numbers between 1 and 1,000. As the minor prize has a higher cost than the mini prize, the shopping centre would want to award that less frequently. Therefore, the transaction number 8 would be randomly selected from a range of possible transaction numbers extending from 1 to say 2,000. Similarly, the cost of the major prize would dictate that the transaction number that triggers the award of this prize is selected from a range of say 500 to 3,000. On this basis, the cost of a new car would require the relevant transaction number to be selected from an even higher range of numbers, for example, 1,000 to 100,000.” See ¶ 0056.
It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the combination of Miles-Harkness and randomly determine the type of reward to be provided to the user as suggested by Meyer in an effort to increase the reward amount given to an individual who is randomly selected and/or lower the cost of the total reward amount to run the training challenge and still encourage drivers to take part in driver’s challenge.

With respect to, wherein the first safe-driving challenge is presented with one or more tips for achieving one or more parameters of the first safe-driving challenge, Miles teaches, “[d]river qualification application 44 may display some or all of such data on the mobile device 10… The application may also display tips to help drivers improve their driving behavior.” See ¶ 0061. Nonetheless, in an analogous art, Basir teaches, “system and method concern the application of control theory principles to develop effective means to influence driving behavior for the purpose of safety… system and method will allow fleet owners to interact with its fleet drivers in a process of coaching and reward and recognition to achieve effective behavior influencing to improve fleet safety…” See ¶ 0003. “The driver can participate in a competition with other members of his/her social network or other members who are participants of the reward and/or driver-scoring program. The driver can bid to achieve a certain driving score. The system in this case will compute driving tips to help the driver achieve such goal. The driver can bid to outperform other drivers and the winner will be granted more awards.” See ¶ 0008. “FIG. 3 is a sample user interface that could be used in connection with the flowchart of FIG. 2.” See ¶ 0011. “The user interface provides feedback and status regarding the user's driving behavior and rewards.” See ¶ 0059. See Fig 3 element 94, “Tip: To improve your overall score avoid tailgating and harsh breaking” 
It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the combination of Miles-Harkness-Meyer and provide the driver of the vehicle Tips on how to successfully achieving a goal in order to earn the reward of the competition with other members of his/her social network or other members who are participants of the reward and/or driver-scoring program, thereby promoting safe driving behavior by all the members who are participants of the reward and reduce the risk of collision on the road.

Consider claim 23, the computer-implemented method of claim 21, wherein the type of reward is at least one of selected from a group consisting of: a discount, a product related to safe driving, a promotional product, and access to participate in a trial program. Miles teaches, “Step 66 may include transmitting a proposed discount amount or rate to the user through driver qualification application 44 for display on mobile device 10.” See ¶ 0048. Meyer teaches, “various incentive and loyalty schemes have been developed to attract business on the basis of factors other than simply the lowest price. Many of these schemes reward a customer's continued patronage by accumulating points linked to their levels of expenditure. The consumer can then redeem the points for gifts or discounts on future purchases.” See ¶ 0003.

Consider claim 25, the computer-implemented method of claim 21, wherein the analyzing, by the processor, the data captured by the sensors associated with the vehicle to determine that the operator of the vehicle has completed the first safe-driving challenge includes analyzing the data captured by the sensors associated with the vehicle to identify a distance traveled by the vehicle during which the data captured by the sensors associated with the vehicle indicate operation of the vehicle in accordance with the one or more parameters of the first safe-driving challenge. Basir teaches, “[d]riving events and driver behavior are recorded by the server 30, such as fuel and/or electricity consumption, speed, driver behavior (acceleration, speed, etc.), distance driven and/or time spent in certain insurance-risk coded geographic areas. For example, the on-board appliance 12 may record the amount of time or distance in high-risk areas or low-risk areas, or high-risk vs. low risk roads. The on-board appliance 12 may collect and transmit to the server 30 (among other things mentioned herein): Speed, Acceleration, Distance, Fuel consumption, Engine Idle time, Car diagnostics, Location of vehicle, Engine emissions, etc.” See ¶ 0014. Basir teaches, “[m]otion parameters: cornering, braking, speed, acceleration, land changing, idling, seatbelt use, time of driving, location of driving, day of driving, date of driving, in-vehicle alcohol level, distance driven, vehicle diagnostics.” See ¶ 0047. “[d]ata on driver: age, gender, class of license, # of years since driver obtained driver license, driving history: including total number of hours driven and total distance driven, distance and time since trip start.” See ¶ 0049.

Consider claim 27, the computer-implemented method of claim 21, further comprising: after the operator of the vehicle has completed the first safe-driving challenge, Harkness teaches, “[o]n some embodiments, a trainee must successfully complete a pre-established number of these simulated driving scenarios to progress to a new module.” See ¶ 0093. 
presenting, by the processor, a second safe-driving challenge [i.e. Miles’s next graduated step] to the operator of the vehicle based upon the identified driving skill deficiencies. Miles teaches, “teachings of the present disclosure may be used to verify and/or manage driver qualification programs which result in qualifying a novice driver for the next graduated step of a GDL [graduated driver licensing] scheme.” See ¶ 0087. 

Consider claim 28, most limitations of claim 28 have been addressed in the rejection of claim 21. With respect to: a computer system for providing continuous safe-driver training, (Miles teaches, “system 20 for sharing driving data between a mobile device 10 and other external systems or devices” See ¶ 0026) the system comprising: one or more memories storing instructions thereon; and one or more processors, (Miles teaches, “mobile device 10 may include a memory 30, processor 32,” See ¶ 0031. Miles teaches, “[m]emory 30 may store various applications to run or executed by processor 32.” See ¶ 0032)

Consider claim 30, the computer system of claim 28, wherein the type of reward is at least one of selected from a group consisting of: a discount, product related to safe driving, a promotional product, and access to participate in a trial program. See rejection of claim 23.

Consider claim 32, the computer system of claim 28, wherein the operations further comprise: analyzing the data captured by the sensors associated with the vehicle to identify a distance traveled by the vehicle during which the data captured by the sensors associated with the vehicle indicate operation of the vehicle in accordance with the one or more parameters of the first safe-driving challenge. See rejection of claim 25.

Consider claim 34, the computer system of claim 28, wherein the operations further comprise: after the operator of the vehicle has completed the first safe-driving challenge, presenting a second safe-driving challenge to the operator of the vehicle based upon the identified driving skill deficiencies. See rejection of claim 27.

Consider claim 35, See rejection of claims 21 and 28.

Consider claim 37, the non-transitory computer-readable storage medium of claim 35, wherein the type of reward is at least one selected from a group consisting of: a discount, product related to safe driving, a promotional product, and access to participate in a trial program. See rejection of claim 23.

Consider claim 39, the non-transitory computer-readable storage medium of claim 35, wherein the set of instructions further comprise instructions for:
after the operator of the vehicle has completed the first safe-driving challenge, presenting a second safe-driving challenge to the operator of the vehicle based upon the identified driving skill deficiencies. See rejection of claim 27. 

Claim(s) 22, 29, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Miles (US 2016/0196613 A1), in view of Harkness (US 2016/0163217 A1), in view of Meyer (US 2003/0061098 A1), in view of Basir (US 2015/0081404 A1), and further in view of Rader (US 2018/0025580 A1).
Consider claim 22, the computer-implemented method of claim 21, further comprising:

determining, by the processor, whether a reward is to be provided to the operator of the vehicle based upon determining that the operator of the vehicle has completed the first safe- driving challenge and based the output of a random number generator. 
Rader teaches, “a marketing bonusing system and method that is configured across a network of EGMs [Electronic gaming machines]. The system operates in parallel with other systems including player tracking, progressive bonusing systems, server based gaming systems, EGM accounting and/or other systems that deliver game content… invention provides an opportunity for a player to be eligible for an award or prize based on a player's active participation in gaming activities at an EGM confirmed through the use of a player tracking or other identification card. In this way, a player who is a member of the establishment's loyalty program is eligible for special marketing rewards and is provided with special opportunities to receive rewards not available to the general population of players.” See ¶ 0007. “The player then begins play by placing a wager and hitting the “play” button. A random number generator on the EGM generates an outcome and that outcome is displayed on the EGM display to the player. In the event the outcome is a winning combination, the player is awarded a prize in accordance with the EGM pay table.” See ¶ 0008. “In memory 330 is a software random number generator (“RNG”) 335 that generates and selects random numbers for the purpose of randomly awarding prizes to players on EGMs 100a-x.” See ¶ 0033.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Miles-Harkness-Meyer-Basir and use a random number generator to randomly select the prizes, i.e. type of reward, given to the users, as suggested by Rader, in an effort to design a transparent and fair award system. 

Consider claim 29, the computer system of claim 28, wherein the operations further comprise: determining whether a reward is to be provided to the operator of the vehicle based upon determining that the operator of the vehicle has completed the first safe-driving challenge and based upon the output of a random number generator. See rejection of claim 22. 

Consider claim 36, the non-transitory computer-readable storage medium of claim 35, wherein the set of instructions further comprise instructions for: 
determining whether a reward is to be provided to the operator of the vehicle based upon determining that the operator of the vehicle has completed the first safe-driving challenge and based upon the output of a random number generator. See rejection of claim 22.

Claim(s) 24, 26, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Miles (US 2016/0196613 A1), in view of Harkness (US 2016/0163217 A1), in view of Meyer (US 2003/0061098 A1), in view of Basir (US 2015/0081404 A1), and further in view of in view of Hsu-Hoffman (US 9,892,573 B1); hereinafter, Hsu.
Consider claim 24, the computer-implemented method of claim 21, wherein the data captured by the sensors associated with the vehicle include at least one of selected from a group consisting of: speed data, acceleration data, braking data, cornering data, object range distance data, turn signal data, seatbelt use data, location data, phone use data, weather data, and road type data. Miles teaches, “sensors 34 may include an accelerometer 40 configured to detect acceleration of the mobile device 10 (and thus, the acceleration of a vehicle 12 in which mobile device 10 is located) in one or more directions (e.g., the x, y, and z directions). As another example, mobile device 10 may include a location tracking system 42, such as a GPS tracking system or any other system or device for tracking the geographic location of the mobile device.” See ¶ 0035. “Specific training drive requirements may include accompanied drives and/or solo drives. Required trips may include drives at various times of day (e.g., rush hour, in darkness, during active school zone hours, etc.). Required trips may include various road types (e.g., interstate and/or freeway drives, neighborhood drives, one-way roads, 4-lane roads, etc.).” See ¶ 0051. “data processing module 44b may calculate the driving behavior metrics of acceleration, braking, and/or cornering metrics based on driving behavior data collected by an accelerometer 34a, location tracking system 34b, and/or other collected data.” See ¶ 0055. “the identification of notable driving events may depend in part on environmental conditions such as the weather, traffic conditions, road conditions, etc.” See ¶ 0057. Hsu teaches, “sensors 220 may detect and store data corresponding to the vehicle's speed, distances driven, rates of acceleration or braking, and specific instances of sudden acceleration, braking, and swerving. Sensors 220 also may detect and store data received from the vehicle's 202 internal systems, such as impact to the body of the vehicle, air bag deployment, headlights usage, brake light operation, door opening and closing, door locking and unlocking, cruise control usage, hazard lights usage, windshield wiper usage, horn usage, turn signal usage, seat belt usage, phone and radio usage within the vehicle, maintenance performed on the vehicle, and other data collected by the vehicle's computer systems.” Col. 9 line 9+. Hsu teaches, “[i]nternal cameras may detect conditions such as the number of the passengers in the vehicle 202, and potential sources of driver distraction within the vehicle (e.g., pets, phone usage, unsecured objects in the vehicle).” Col. 9 line 35+.
It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the combination of Miles-Harkness-Meyer-Basir and allow the data captured by the sensors to be “vehicle's speed, distances driven, rates of acceleration or braking … turn signal usage… phone and radio usage within the vehicle… potential sources of driver distraction within the vehicle…” as anticipated by Hsu Col. 9 line 35+, in an effort to determine the effective driving skills. 

Consider claim 26, the computer-implemented method of claim 21, wherein the analyzing, by the processor, the data captured by the sensors associated with the vehicle to determine that the operator of the vehicle has completed the first safe-driving challenge includes analyzing the data captured by the sensors associated with the vehicle to identify at least one selected from a group consisting of:
a number of vehicle trips and/or a number of consecutive vehicle trips in which the data captured by the sensors associated with the vehicle indicate operation of the vehicle in accordance with the one or more parameters of the first safe-driving challenge;
a frequency of vehicle trips in which the data captured by the sensors associated with the vehicle indicate operation of the vehicle in accordance with the one or more parameters of the first safe-driving challenge;
a duration of vehicle operation time during which the data captured by the sensors associated with the vehicle indicate operation of the vehicle in accordance with the one or more parameters of the first safe-driving challenge;
a distance traveled by the vehicle during which the data captured by the sensors associated with the vehicle indicate operation of the vehicle in accordance with the one or more parameters of the first safe-driving challenge; and
a number of calendar days during which the data captured by the sensors associated with the vehicle indicate operation of the vehicle in accordance with the one or more parameters of the first safe-driving challenge.
Miles teaches, “[s]pecific training drive requirements may include accompanied drives and/or solo drives. Required trips may include drives at various times of day (e.g., rush hour, in darkness, during active school zone hours, etc.). Required trips may include various road types (e.g., interstate and/or freeway drives, neighborhood drives, one-way roads, 4-lane roads, etc.).” See ¶ 0051. Miles teaches, “a ‘training drive’ 72 may refer to any period of driving, which may comprise a single uninterrupted trip, a portion of a trip, or a series of multiple distinct trips. A "data collection session" may generally correspond to one training drive, a portion of a training drive, or multiple distinct training drives. Any or all data collected by data collection module 44a may be time stamped (e.g., time and date),” See ¶ 0054.
Hsu teaches, “[t]he computing device 100c may record the time of day during which a drive occurs. For instance, the computing device 100c may record which portions of a trip occur after a certain time (e.g., night driving), angle of the sun depending on time of year, geographic location, etc. The computing device 100c may, in some examples, continually determine time-of-day information for the duration of the drive.” See Col. 13 line 47-54. Hsu teaches, “[i]f the driver met or exceeded the driver performance rating threshold, such as by scoring at or above the predetermined threshold, then the driver would have achieved the driving score, and a rating streak may be extended in step 355 (e.g., a number of consecutive trips or drives above a predetermined threshold rating may be increased).” See Col. 14 lines 58-64.
Basir teaches, “[d]riving events and driver behavior are recorded by the server 30, such as fuel and/or electricity consumption, speed, driver behavior (acceleration, speed, etc.), distance driven and/or time spent in certain insurance-risk coded geographic areas. For example, the on-board appliance 12 may record the amount of time or distance in high-risk areas or low-risk areas, or high-risk vs. low risk roads. The on-board appliance 12 may collect and transmit to the server 30 (among other things mentioned herein): Speed, Acceleration, Distance, Fuel consumption, Engine Idle time, Car diagnostics, Location of vehicle, Engine emissions, etc.” See ¶ 0014. Basir teaches, “[m]otion parameters: cornering, braking, speed, acceleration, land changing, idling, seatbelt use, time of driving, location of driving, day of driving, date of driving, in-vehicle alcohol level, distance driven, vehicle diagnostics.” See ¶ 0047. “[d]ata on driver: age, gender, class of license, # of years since driver obtained driver license, driving history: including total number of hours driven and total distance driven, distance and time since trip start.” See ¶ 0049.

Consider claim 31, the computer system of claim 28, wherein the data captured by the sensors associated with the vehicle include at least one of selected from a group consisting of: speed data, acceleration data, braking data, cornering data, object range distance data, turn signal data, seatbelt use data, location data, phone use data, weather data, and road type data. See rejection of claim 24.

Consider claim 33, the computer system of claim 28, wherein the operations further comprise: analyzing the data captured by the sensors associated with the vehicle to identify at least one selected from a group consisting of:
a number of vehicle trips and/or a number of consecutive vehicle trips in which the data captured by the sensors associated with the vehicle indicate operation of the vehicle in accordance with the one or more parameters of the first safe-driving challenge;
a frequency of vehicle trips in which the data captured by the sensors associated with the vehicle indicate operation of the vehicle in accordance with the one or more parameters of the first safe-driving challenge;
a duration of vehicle operation time during which the data captured by the sensors associated with the vehicle indicate operation of the vehicle in accordance with the one or more parameters of the first safe-driving challenge;
a distance traveled by the vehicle during which the data captured by the sensors associated with the vehicle indicate operation of the vehicle in accordance with the one or more parameters of the first safe-driving challenge; and
a number of calendar days during which the data captured by the sensors associated with the vehicle indicate operation of the vehicle in accordance with the one or more parameters of the first safe-driving challenge. See rejection of claim 26.

Consider claim 38, the non-transitory computer-readable storage medium of claim 35, wherein the data captured by the sensors associated with the vehicle include at least one of selected from a group consisting of: speed data, acceleration data, braking data, cornering data, object range distance data, turn signal data, seatbelt use data, location data, phone use data, weather data, and road type data. See rejection of claim 24.

Consider claim 40, the non-transitory computer-readable storage medium of claim 35, wherein the set of instructions further comprise instructions for analyzing the data captured by the sensors associated with the vehicle to identify at least one selected from a group consisting of:
a number of vehicle trips and/or a number of consecutive vehicle trips in which the data captured by the sensors associated with the vehicle indicate operation of the vehicle in accordance with the one or more parameters of the first safe-driving challenge;
a frequency of vehicle trips in which the data captured by the sensors associated with the vehicle indicate operation of the vehicle in accordance with the one or more parameters of the first safe-driving challenge;
a duration of vehicle operation time during which the data captured by the sensors associated with the vehicle indicate operation of the vehicle in accordance with the one or more parameters of the first safe-driving challenge;
a distance traveled by the vehicle during which the data captured by the sensors associated with the vehicle indicate operation of the vehicle in accordance with the one or more parameters of the first safe-driving challenge; and
a number of calendar days during which the data captured by the sensors associated with the vehicle indicate operation of the vehicle in accordance with the one or more parameters of the first safe-driving challenge. See rejection of claim 26.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146.  The examiner can normally be reached on 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OMER S KHAN/Primary Examiner, Art Unit 2683